

114 HRES 856 IH: Expressing support for designation of the week of September 12, 2016, through September 18, 2016, as “Balance Awareness Week”.
U.S. House of Representatives
2016-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 856IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2016Ms. Eddie Bernice Johnson of Texas submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of the week of September 12, 2016, through September 18, 2016,
			 as Balance Awareness Week.
	
 Whereas vestibular (inner-ear-balance) disorders are underdiagnosed and undertreated; Whereas as many as 35 percent of adults 40 years of age and older in the United States, approximately 69,000,000 people in the United States, have experienced some form of vestibular dysfunction;
 Whereas 80 percent of people 65 years of age and older have experienced dizziness; Whereas vestibular disorder patients may consult four or more physicians and spend 50 months or more in their search for a diagnosis;
 Whereas the Vestibular Disorders Association celebrates “Balance Awareness Week” to reduce the time it takes to diagnose a vestibular disorder by helping patients recognize their symptoms and encouraging them to seek help from a qualified vestibular specialist; and
 Whereas the week of September 12, 2016, through September 18, 2016, would be an appropriate week to designate as “Balance Awareness Week: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of “Balance Awareness Week”; and
 (2)recognizes the importance of raising public awareness about vestibular disorders. 